

113 HR 3148 IH: Protect America’s Credit Act of 2013
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3148IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. Peters of California (for himself and Mr. Schrader) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title 31, United States Code, to apply the debt limit only to debt held by the public and to adjust the debt limit for increases in the gross domestic product.1.Short titleThis Act may be cited as the Protect America’s Credit Act of 2013.2.Modification of debt limit(a)Application of debt limit only to debt held by the public(1)In generalSection 3101(b) of title 31, United States Code, is amended by striking The face amount of obligations issued under this chapter and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) and inserting The face amount of obligations issued under this chapter to the public and the face amount of obligations issued to the public whose principal and interest are guaranteed by the United States Government.(2)Debt limit reduced by amount of debt no longer subject to limitationSection 3101 of title 31, United States Code, is amended by adding at the end the following new subsection:(d)Effective on the date of the enactment of this subsection, the dollar amount in effect under subsection (b) shall be reduced by the excess of—(1)the face amount of obligations issued under this chapter and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) determined as of the date of the enactment of this subsection, over(2)face amount of obligations issued under this chapter to the public and the face amount of obligations issued to the public whose principal and interest and guaranteed by the United States Government determined as of such date..(b)Adjustment of debt limit for increases in the gross domestic productSection 3101 of title 31, United States Code, as amended by subsection (a), is amended by adding at the end the following new subsection:(e)(1)Effective January 1 of each calender year beginning after 2013, the dollar amount in effect under subsection (b) shall be increased by an amount equal to the product of such amount as in effect as of the close of the preceding calendar year multiplied by the percentage (if any) by which—(A)the Current-Dollar GDP for the third quarter of the preceding calendar year, exceeds(B)the Current-Dollar GDP for the third quarter of the second preceding calendar year.(2)The term Current-Dollar GDP means the current-dollar gross domestic product as computed and published by the Department of Commerce.(3)On or before December 31 of each calendar year after 2014, the Secretary of the Treasury shall submit a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate which includes—(A)the amount of the increase in the debt limit which will take effect under paragraph (1) on January 1 of the next calendar year, and(B)a description of how each increase in the statutory limit compares to the actual increase in debt..